Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 1 of 13



                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA
                                                 FORT LAUDERDALE DIVISION

   CARLY BITTLINGMEYER,
   individually and on behalf of all                                                                    Case No. 0:19-cv-61110-RKA
   others similarly situated,

               Plaintiff,                                                                                           CLASS ACTION

   vs.

   ADCS CLINICS, LLC,

         Defendant.
   __________________________________/

                            ADCS CLINICS, LLC’S ANSWER AND
                    AFFIRMATIVE DEFENSES TO CLASS ACTION COMPLAINT
             Defendant, ADCS Clinics, LLC (“ADCS”), by and through undersigned counsel, hereby

  submits the following Answer and Affirmative Defenses (the “Answer”) to Plaintiff’s Class Action

  Complaint (ECF No. 1) (the “Complaint”).

                                                     NATURE OF THE ACTION

             1.           ADCS admits that Plaintiff purports to bring the Complaint as a putative class

  action for alleged violations of the Telephone Consumer Protection Act (the “TCPA”).

             2.           ADCS denies the allegations in Paragraph 2 of the Complaint.

             3.           ADCS denies the allegations in Paragraph 3 of the Complaint.

             4.           ADCS denies the allegations in Paragraph 4 of the Complaint.

             5.           ADCS denies the allegations in Paragraph 5 of the Complaint.

             6.           ADCS admits that Plaintiff purports to bring the Complaint as a putative class

  action, and that Plaintiff purports to seek injunctive relief and statutory damages, but denies all

  other allegations in Paragraph 6 of the Complaint.



   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 2 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


                                                     JURISDICTION AND VENUE

             7.           ADCS admits that jurisdiction is proper under 28 U.S.C. § 1331 and that Plaintiff

  purports to bring the Complaint as an action under the TCPA, but denies all other allegations in

  Paragraph 7 of the Complaint.

             8.           ADCS admits that venue is proper in the United States District Court for the

  Southern District of Florida pursuant to 28 U.S.C. § 1391(b), but denies all other allegations in

  Paragraph 8 of the Complaint.

                                                                        PARTIES

             9.           ADCS is without knowledge of and therefore denies the allegations in Paragraph 9

  of the Complaint.

             10.          ADCS admits that it has an office located at 151 Southhall Lane, Suite 300,

  Maitland, FL 32751 and that it conducts business within the United States, but denies all other

  allegations in Paragraph 10 of the Complaint.

                                                                      THE TCPA

             11.          ADCS states that the allegations in Paragraph 11 of the Complaint are legal

  conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and content.

  Thus, no response is required. To the extent that a response is required, ADCS denies the

  allegations in Paragraph 11 of the Complaint.

             12.          ADCS states that the allegations in Paragraph 12 of the Complaint are legal

  conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and content.

  Thus, no response is required. To the extent that a response is required, ADCS denies the

  allegations in Paragraph 12 of the Complaint.



                                                                                  2
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 3 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


             13.          ADCS states that the allegations in Paragraph 13 of the Complaint are legal

  conclusions and that the TCPA and the referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 13 of the

  Complaint.

             14.          ADCS states that the allegations in Paragraph 14 of the Complaint are legal

  conclusions and that the TCPA and the referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 14 of the

  Complaint.

             15.          ADCS states that the allegations in Paragraph 15 of the Complaint are legal

  conclusions and that the TCPA and the referenced findings speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 15 of the

  Complaint.

             16.          ADCS states that the allegations in Paragraph 16 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 16 of the

  Complaint.

             17.          ADCS states that the allegations in Paragraph 17 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

                                                                                  3
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 4 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


  the extent that a response is required, ADCS denies the allegations in Paragraph 17 of the

  Complaint.

             18.          ADCS states that the allegations in Paragraph 18 of the Complaint are legal

  conclusions and that the TCPA and the referenced case and regulations speak for themselves and

  are the best evidence as to their respective terms, content, or legal effect. Thus, no response is

  required. To the extent that a response is required, ADCS denies the allegations in Paragraph 18

  of the Complaint.

             19.          ADCS states that the allegations in Paragraph 19 of the Complaint are legal

  conclusions and that the TCPA and the referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 19 of the

  Complaint.

             20.          ADCS states that the allegations in Paragraph 20 of the Complaint are legal

  conclusions and that the TCPA and the referenced case and regulations speak for themselves and

  are the best evidence as to their respective terms, content, or legal effect. Thus, no response is

  required. To the extent that a response is required, ADCS denies the allegations in Paragraph 20

  of the Complaint.

             21.          ADCS states that the allegations in Paragraph 21 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 21 of the

  Complaint.



                                                                                  4
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 5 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


             22.          ADCS states that the allegations in Paragraph 22 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 22 of the

  Complaint.

             23.          ADCS states that the allegations in Paragraph 23 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 23 of the

  Complaint.

             24.          ADCS states that the allegations in Paragraph 24 of the Complaint are legal

  conclusions and that the TCPA and the referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 24 of the

  Complaint.

             25.          ADCS states that the allegations in Paragraph 25 of the Complaint are legal

  conclusions and that the TCPA and the referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 25 of the

  Complaint.

             26.          ADCS states that the allegations in Paragraph 26 of the Complaint are legal

  conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and content.



                                                                                  5
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 6 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


  Thus, no response is required. To the extent that a response is required, ADCS denies the

  allegations in Paragraph 26 of the Complaint.

             27.          ADCS states that the allegations in Paragraph 27 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 27 of the

  Complaint.

             28.          ADCS states that the allegations in Paragraph 28 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 28 of the

  Complaint.

             29.          ADCS states that the allegations in Paragraph 29 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 29 of the

  Complaint.

             30.          ADCS states that the allegations in Paragraph 30 of the Complaint are legal

  conclusions and that the TCPA and the referenced order speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, ADCS denies the allegations in Paragraph 30 of the

  Complaint.



                                                                                  6
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 7 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


             31.          ADCS states that the allegations in Paragraph 31 of the Complaint are legal

  conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and content.

  Thus, no response is required. To the extent that a response is required, ADCS denies the

  allegations in Paragraph 31 of the Complaint.

                                                          BACKGROUND FACTS

             32.          ADCS denies the allegations in Paragraph 32 of the Complaint.

             33.          ADCS is without knowledge of and therefore denies the allegations in Paragraph

  33 of the Complaint.

             34.          ADCS denies the allegations in Paragraph 34 of the Complaint.

             35.          ADCS is without knowledge of and therefore denies the allegations in Paragraph

  35 of the Complaint as to Plaintiff’s purported receipt of text messages within this judicial district,

  and denies all other allegations in Paragraph 35 of the Complaint.

             36.          ADCS denies the allegations in Paragraph 36 of the Complaint.

             37.          ADCS denies the allegations in Paragraph 37 of the Complaint. ADCS further

  states that the referenced cases speak for themselves and are the best evidence as to their respective

  terms, content, or legal effect.

             38.          ADCS denies the allegations in Paragraph 38 of the Complaint.

             39.          ADCS denies the allegations in Paragraph 39 of the Complaint. ADCS further

  states that the referenced cases speak for themselves and are the best evidence as to their respective

  terms, content, or legal effect.




                                                                                  7
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 8 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


                                         CLASS ALLEGATIONS PROPOSED CLASS

             40.          ADCS admits that Plaintiff purports to bring this Complaint as a class action

  pursuant to Rule 23 of the Federal Rules of Civil Procedure, but denies the remaining allegations

  in Paragraph 40 of the Complaint.

             41.          ADCS states that the allegations in Paragraph 41 of the Complaint concern the

  putative class Plaintiff purports to represent in the Complaint, to which no response is required.

  To the extent a response is required, ADCS denies that Plaintiff’s putative class is appropriate for

  class treatment pursuant to Federal Rule of Civil Procedure 23 and further denies that the claims

  brought on behalf of the purported class action have any merit. ADCS denies the remaining

  allegations in Paragraph 41 of the Complaint.

             42.          ADCS admits that Plaintiff seeks to exclude the individuals listed in Paragraph 42

  of the Complaint from the putative class, but denies the remaining allegations in Paragraph 42 of

  the Complaint.

             43.          ADCS denies the allegations in Paragraph 43 of the Complaint.

             44.          ADCS denies the allegations in Paragraph 44 of the Complaint.

             45.          ADCS denies the allegations in Paragraph 45 of the Complaint, including

  subsections (1) through (5) of Paragraph 45 of the Complaint.

             46.          ADCS denies the allegations in Paragraph 46 of the Complaint.

             47.          ADCS denies the allegations in Paragraph 47 of the Complaint.

             48.          ADCS denies the allegations in Paragraph 48 of the Complaint.

             49.          ADCS denies the allegations in Paragraph 49 of the Complaint.

             50.          ADCS denies the allegations in Paragraph 50 of the Complaint.



                                                                                  8
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 9 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


                                                              COUNT I
                                             Violation of the TCPA, 47 U.S.C. § 227(b)
                                               (On Behalf of Plaintiff and the Class)

             51.          ADCS incorporates in its responses to this Count I its responses set forth in

  Paragraphs 1-50 above as if fully set forth herein.

             52.          ADCS states that the allegations in Paragraph 52 of the Complaint are legal

  conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and content.

  Thus, no response is required. To the extent that a response is required, ADCS denies the

  allegations in Paragraph 52 of the Complaint.

             53.          ADCS states that the allegations in Paragraph 53 of the Complaint are legal

  conclusions and that the TCPA and referenced case speak for themselves and are the best evidence

  as to their respective terms, content, or legal effect. Thus, no response is required. To the extent

  that a response is required, ADCS denies the allegations in Paragraph 53 of the Complaint.

             54.          ADCS denies the allegations in Paragraph 54 of the Complaint.

             55.          ADCS denies the allegations in Paragraph 55 of the Complaint.

             56.          ADCS denies the allegations in Paragraph 56 of the Complaint.

             57.          ADCS denies the allegations in Paragraph 57 of the Complaint.

             58.          ADCS denies the allegations in Paragraph 58 of the Complaint.

                                                             COUNT II
                                             Violation of the TCPA, 47 U.S.C. § 227(b)
                                               (On Behalf of Plaintiff and the Class)

             59.          ADCS incorporates in its responses to this Count II its responses set forth in

  Paragraphs 1-50 above as if fully set forth herein

             60.          ADCS denies the allegations in Paragraph 60 of the Complaint.

             61.          ADCS denies the allegations in Paragraph 61 of the Complaint.

                                                                                  9
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 10 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


             62.          ADCS denies the allegations in Paragraph 62 of the Complaint.

             63.          ADCS denies the allegations in Paragraph 63 of the Complaint.

             64.          ADCS denies the allegations in Paragraph 64 of the Complaint.

                                                             PRAYER FOR RELIEF

             ADCS denies that it is liable to Plaintiff or the members of the alleged putative class for

  any damages or relief of any kind, including the damages or relief requested in subsections a-e of

  the WHEREFORE clause on pages 14 of the Complaint.

                                           AFFIRMATIVE AND OTHER DEFENSES

                ADCS pleads its Affirmative and Other Defenses, without assuming the burden of proof,

   and without prejudice to its Answer, as follows:

                                                                  FIRST DEFENSE

             The claims of Plaintiff are barred on the basis that the Plaintiff lacks standing to pursue

  claims against ADCS because Plaintiff has not incurred any loss or injury in fact.

                                                                SECOND DEFENSE

             The claims of Plaintiff are barred, in whole or in part, by consent, express or implied,

  granted or authorized to be granted by Plaintiff.

                                                                  THIRD DEFENSE

             The claims of Plaintiff are barred because Plaintiff has failed to mitigate any of her

  damages.

                                                                FOURTH DEFENSE

             The claims of Plaintiff are barred because Plaintiff was not charged for the text messages

  referred to in Paragraph 33 of the Complaint.



                                                                                 10
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 11 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA


                                                                  FIFTH DEFENSE

                The claims of Plaintiff are barred by the doctrines of acquiescence, waiver, laches,

   estoppel, and/or unclean hands.

                                                                  SIXTH DEFENSE

                Any award of statutory damages against ADCS would be unconstitutional as violative

   of the Due Process Clause of the Fourteenth Amendment to the United States Constitution, and

   the Excessive Fines Clause of the Eighth Amendment to the United States Constitution.

                                                               SEVENTH DEFENSE

                The claims of Plaintiff are barred because ADCS has established and implemented, with

   due care, reasonable practices and procedures to effectively prevent telephone solicitations in

   violation of the TCPA and is not liable for any messages allegedly sent by a third party.

                                                                   RESERVATION

                ADCS hereby reserves its right to assert any other affirmative defenses that discovery or

   any changes in legal precedent or administrative guidance reveals to be applicable so as to avoid

   waiver of the same.

                                                     ADCS’S PRAYER FOR RELIEF

   WHEREFORE, ADCS prays for judgment as follows:

                a)          That Plaintiff take nothing by way of the Complaint and the Court dismiss the

                            Complaint with prejudice;

                b)          That the Court enter judgment that ADCS is the prevailing party in this action;

                c)          That the Court award ADCS all costs, expenses and attorneys’ fees that it is

                            entitled to under federal and Florida law; and

                d)          That the Court award any and all other relief to which ADCS may be entitled.

                                                                                 11
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 12 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA




  Dated: May 28, 2019.                                                       Respectfully submitted,

                                                                             STUMPHAUZER FOSLID SLOMAN
                                                                             ROSS & KOLAYA, PLLC
                                                                             Attorneys for ADCS Clinics, LLC
                                                                             One SE Third Avenue, Suite 1820
                                                                             Miami, FL 33131
                                                                             Tel.: (305) 371-9686
                                                                             Fax: (305) 371-8697

                                                                              By:        /s/ Ian Ross
                                                                                         Adam Foslid, Esq.
                                                                                         Florida Bar No. 0682284
                                                                                         afoslid@sfslaw.com
                                                                                         Ian Ross, Esq.
                                                                                         Florida Bar No. 0091214
                                                                                         iross@sfslaw.com




                                                                                 12
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
Case 0:19-cv-61110-RKA Document 5 Entered on FLSD Docket 05/28/2019 Page 13 of 13
                                                                                                                      Case No. 0:19-cv-61110-RKA



                                                       CERTIFICATE OF SERVICE

                I hereby certify that on this 28th day of May, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                                                         /s/ Ian Ross
                                                                                         Ian M. Ross, Esq.


                                                                    SERVICE LIST

  Jibrael S. Hindi, Esq.
  THE LAW OFFICES OF JIBRAEL S. HINDI, PLLC.
  110 SE 6th Street
  Ft. Lauderdale, FL 33301
  Tel: (954) 907-1136
  Fax: (855) 529-9540
  Jibrael@jibraellaw.com

  Counsel for Plaintiff




                                                                                 13
   St u m p h au ze r Fo slid Slo m an Ro ss & Ko laya, PLLC | O n e SE 3 r d Ave n u e , Su it e 1820 | Miam i, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                                                  www.sfslaw.com
